Citation Nr: 0823531	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-36 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound to the right upper 
forearm.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The issue of entitlement to a disability rating in excess of 
10 percent for service-connected residuals of a gunshot wound 
to the right upper forearm is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran's bilateral hearing loss is not related to his active 
service.

2.  The competent evidence of record demonstrates that the 
veteran's tinnitus is not related to his active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2007).

2. Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide accordance with 38 C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA letters dated in September 2004 and July 
2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the veteran 
of what evidence was needed to establish the benefits sought, 
of what VA would do or had done, and what evidence he should 
provide, including dates and places he received medical 
treatment, informed him that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claims, and asked him to send in any evidence 
in his possession that pertains to the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

The veteran was issued notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated September 2007.  Although this notice was not 
followed by a readjudication of the veteran's claims, because 
the service connection claims are being denied, no disability 
rating or effective date will be assigned, and there can be 
no possibility of prejudice to the veteran under the holding 
in Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  His service medical records, VA 
treatment records, private medical statements, and lay 
statements have been associated with the record.  He was also 
accorded a VA examination in June 2005 as part of this claim.  
38 C.F.R. § 3.159(c)(4).  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.   

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, service connection for certain 
diseases, such as sensorineural hearing loss, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3), 3.309(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran's service medical records contain no indication 
of hearing loss or acoustic trauma during military service.  
His entrance physical examination in June 1963 notes hearing 
acuity as 15/15 using the "whispered voice" test.  The 
separation examination in May 1967 also notes 15/15 hearing 
acuity.  

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In this case, the veteran contends that his hearing was 
damaged during an exchange of gunfire with the enemy.  He 
states that his hearing became "stuffy" after he was hit by 
shrapnel.  

Regarding whether the veteran has a current bilateral hearing 
loss disability meeting the requirements of 38 C.F.R. § 
3.385, the Board notes that he underwent a hearing test in 
November 1979, which revealed pure tone thresholds, in 
decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
20
25
10
15
LEFT
5
15
10
15

The veteran's hearing at this time was considered to be 
within "broad normal limits."

The veteran underwent a VA examination in June 2005.  
Audiometric testing conducted in connection with that 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
45
LEFT
25
40
40
45
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 84 percent in the left ear.  The 
diagnosis was mild sensorineural hearing loss of the right 
ear and moderate sensorineural hearing loss of the left ear.

In this case, the audiometric testing results from June 2005 
clearly establishes bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385.  The veteran also has been 
diagnosed with tinnitus.  However, the claim for service 
connection for bilateral hearing loss and tinnitus must, 
nonetheless, be denied because the competent evidence of 
record demonstrates that his current bilateral hearing loss 
and tinnitus are not medically related to his service.

At the June 2005 examination, the examiner noted that the 
veteran believed his hearing loss was the result of being 
exposed to noise from enemy artillery fire.  The examiner 
emphasized that the veteran's service medical records were 
negative for hearing loss and tinnitus, and that a hearing 
test conducted in November 1979 revealed normal hearing 
bilaterally.  The examination report also referred to 
significant post-service noise exposure (truck driving, 
hydraulic machinery, and recreational hunting).  The examiner 
concluded that it was less likely than not that the veteran's 
current hearing loss and tinnitus were related to military 
service, particularly to in-service acoustic trauma.  The 
examiner based his opinion on the lack of evidence of hearing 
loss and tinnitus in service and the November 1979 hearing 
test results.  

The Board notes that the record does not contain a medical 
opinion linking the veteran's bilateral hearing loss and 
tinnitus to his active service.  Although the veteran, in his 
November 2006 substantive appeal, contends that a VA examiner 
in Cleveland, Ohio concluded that his hearing loss was caused 
by his combat experience, the record does not contain such a 
report.  The November 1979 audiology consultation report does 
not contain an opinion as to whether the veteran's hearing 
loss and tinnitus are related to his active duty service, and 
the June 2005 VA examination specifically ruled out such a 
relationship. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims, and the claims 
must be denied.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for bilateral hearing 
loss and tinnitus is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Following the issuance of the statement of the case in 
September 2006, the veteran submitted a statement from his 
employer regarding his ability to work due to his forearm 
injury, as well as January 2007 VA outpatient treatment 
records revealing forearm pain and decreased grip strength.  
The RO did not review this evidence in reference to the claim 
for an increased rating for residuals of a gunshot wound to 
the right upper forearm.  

As the RO has not reviewed this evidence, and the veteran has 
not waived his right to initial RO consideration of this 
evidence, a remand is necessary for this procedural 
safeguard.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate on 
the merits the claim of an increased 
rating for residuals of a gunshot 
wound to the right upper forearm, 
specifically including initial 
consideration of the additional 
evidence submitted by the veteran in 
November 2007 (the employer 
statement and January 2007 treatment 
records), and take any steps 
necessary to further develop the 
claim.  

2.  If the determination remains 
unfavorable to the veteran, he and 
his representative should be 
provided with a supplemental 
statement of the case and should be 
afforded an opportunity to respond 
before the case is returned to the 
Board for further review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


